DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which teaches either solely or in combination with the other claimed limitations, the features which are persuasively argued by the Applicant in the Remarks filed 2/27/2022 on Pages 7 of 10 through Pages 8 of 10, with respect to the timer features wherein the is recited as timer strategically using time slot information for the purpose of being procedurally tied to each of the power state transitions for the wireless transceiver as well as the retuning of the wireless transceiver for reception and transmission of beacon and identity information, in addition to the step of resetting the timer responsive to the absence of the beacon transmitting on the first channel, in combination with all the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US PG Pub. 2005/0288015 (Azizi) [Figure 1, Scanning different channels which an indication of the absence of the reception of the beacon but no transmission of identity or reset of the timer responsive to the absence of the beacon.]
US PG Pub. 2006/0009216 (Welnick) [Figure 2. Scanning at different frequencies but no transmission of identity or indication of the absence of the reception of the beacon and reset of the timer.]
US PG Pub. 2005/0096053 (Liu) [Figure 2 Transition between power states but not tied to the timer and there is also no transmission of identity or indication of the absence of the reception of the beacon and reset of the timer.]
US Patent 7,768,960 (Barratt) [Figure 4 No transitioning between power modes but it does teach performing listening on channel for reception of a beacon and determining indication of performing a reset of the timer in response to the absence of the reception of the beacon but no retuning of the wireless transceiver is performed in combination as part of this responsive action.]
US Patent 5,052,049 (Andros)  [Figure 6. Scanning at different frequencies but no transmission of identity or indication of the absence of the reception of the beacon and reset of the timer.]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467